By WILLIAM: A. BELL, Judge.
'-this is an action for Blander in which plaintiff prays for damages suffered to her peace of mind in the sum of §100.00 and to !her reputation in the sum of §400.00. The case was heard without f _/ jury and the judge a quo found for the plaintiff in the Sum of 4k' — - §100.00. From this judgme2jt defendant has appealed and plaintiff has answered the appeal hy praying for an increase of the award to §500.00, the total amount prayed for in her petition.
The petition charges that on January 23, 1921, at a meeting of a certain colored society, in which both litigants are members, the plaintiff being then its presiding officer, defendant maliciously and without probable cause, slandered plaintiff by stat■ing to her , in the presence of numerous people, and with a loud and angry vo±4e: "You are a dirty woman, you are no lady, you are no good."
The testimony of the plaintiff and three other members of the society summoned on her behalf^is to the effect that defendant uttered the above-quoted words, addressed to plaintiff, with the additional words, "they don't come any dirtier than you do." There is considerable testimony in the record concerning the conduct of the meeting of the Society before which meeting the slanderous words are supposed to have been uttered. We do not propose to discuss this evidence beyond the necessity for determining whether or not the words charged were uttered by the defendant. The defendant herself admits that because of what she considered was plaintiff's unfair conduct of the meeting while in the chair, she did say to her: "Any woman who tafees personal affairs and brings then to the society to revenge on members, was a ditty Woman," and further: "YoU would not have done that if you had not been angry with the girl," (meaning her daughter). Another witness for defendant testifies that she *787heard defendant call plaintiff a "no good lady." Defendant denies that she-uttered the words charged hy plaintiff or that she intend.ed in any way to reflect upon plaintiff's character. A third witness for defendant testifies that defendant, speaEing to plaintiff, said: "You are all dirty to do that," (meaning to conduct the meeting as it was being carried on hy the plaintiff as presiding officer). There is, therefore, undoubted evidence in the record that plaintiff ivas abuseIfeaiaCif not all, of the- slanderous words above quoted; but there is no testimony whatever to show that her good reputation among her friends or in the community in which she lived was in any manner injured. The judge a. quo . in awarding $100.00 to plaintiff, the sum claimed by her for injury suffered to her peace of mind, was evidently of the opinion that no other injury was sustained.- The words uttered are undoubtedly actionable in our opinion and we see np error in the judgment of the lower court. There are numerous authorities cited by appellee in support of her prayer made in this court for an amendment of the judgment so as to allow her the full amount prayed for. We have considered these authorities, but ere not inclined to increase the judgment of the lower court, believing that full justice has been done.
IT IS, TEBHEE'OHE, OBDERED, ADJUDGED AKD DECREED that the judgment appealed from be and the same is -hereby affirmed at defendant's costs in both courts.
JUDGMENT AFFIRMED. APRIL 30, 1923.